State of New York
                    Supreme Court, Appellate Division
                       Third Judicial Department
Decided and Entered: April 9, 2015                      519049
________________________________

WELLS FARGO BANK, N.A.,
                    Respondent,
      v
                                             MEMORANDUM AND ORDER
ANTHANASIOS VASILIOU,
   Individually and as
   Administrator of the Estate
   of VASILIOS VASILIOU, Also
   Known as BILL VASILIOU,
   Deceased, et al.,
                    Appellants,
                    et al.,
                    Defendants.
________________________________


Calendar Date:    February 19, 2015

Before:    Peters, P.J., McCarthy, Rose and Clark, JJ.

                              __________


      Athanasios Vasiliou, Windham and Xanthi Vasiliou-
Paraskakis, Hicksville, appellants pro se.

      Hogan Lovells US, LLP, New York City (Heather R. Gushue of
counsel), for respondent.

                              __________


Rose, J.

      Appeal from an order of the Supreme Court (Elliott III,
J.), entered February 6, 2014 in Greene County, which, among
other things, granted plaintiff's cross motion for summary
judgment.

      Plaintiff commenced this action following the death of
Vasilios Vasiliou (hereinafter decedent) seeking foreclosure on a
                              -2-                519049

note secured by a home equity conversion mortgage, commonly known
as a reverse mortgage, on real property owned by decedent in the
Town of Windham, Greene County. As is relevant herein,
decedent's children, defendants Anthanasios Vasiliou and Xanthi
Vasiliou-Paraskakis (hereafter collectively referred to as
defendants), answered and raised three affirmative defenses.
Following the denial of their motion to dismiss the complaint
based upon the affirmative defenses, defendants moved to compel
discovery and plaintiff cross-moved for, among other things,
summary judgment. Supreme Court, among other things, granted
plaintiff's summary judgment motion, dismissed defendants' answer
and appointed a referee to ascertain the loan amount due.
Defendants now appeal.

      Defendants contend that summary judgment was premature as
further discovery was necessary in order to determine whether the
loan was ever funded or is, in fact, fraudulent. We do not
agree. In support of its summary judgment motion, plaintiff
submitted the mortgage and note, which, admittedly, was executed
by Vasiliou-Paraskakis pursuant to a 2003 durable power of
attorney. Although defendants contend that Vasiliou-Paraskakis
was unaware that she was signing a mortgage note, the power of
attorney specifically appointed her to act as decedent's
attorney-in-fact in real estate transactions and "enter[] into a
Home Equity Conversion Mortgage with [plaintiff]." The executed
note and mortgage, together with proof of decedent's death which,
pursuant to the terms of the loan, rendered the loan to be in
default, establish plaintiff's entitlement to summary judgment.
Defendants thereafter failed to meet their burden of coming
forward with competent or admissible evidence demonstrating the
existence of any defense that could raise a triable issue of fact
(see Community Bank, N.A. v Naito, 118 AD3d 1181, 1182 [2014];
HSBC Bank USA v Merrill, 37 AD3d 899, 900 [2007], lv dismissed 8
NY3d 967 [2007]). The record establishes that, in connection
with a prior motion to dismiss the complaint, Supreme Court had
found the affirmative defenses asserted in defendants' answer to
be without merit. To the extent that defendants alleged that
discovery could lead to evidence of fraud by plaintiff, it is
well settled that "[a]llegations of mere hope that the discovery
will reveal something helpful . . . provide no basis for
postponing the determination" of a summary judgment motion (Bryan
                              -3-                  519049

v City of New York, 206 AD2d 448, 449 [1994]; see HSBC Bank USA,
N.A. v Sage, 112 AD3d 1126, 1128 [2013], lvs dismissed 22 NY3d
1172 [2014], 23 NY3d 1015 [2014]). Under these circumstances, we
find that Supreme Court properly granted plaintiff's cross motion
for summary judgment, and defendants' remaining contentions,
including their challenges to the validity of the power of
attorney, are without merit or are raised for the first time on
appeal and, thus, not properly before us.

     Peters, P.J., McCarthy and Clark, JJ., concur.



     ORDERED that the order is affirmed, with costs.




                             ENTER:




                             Robert D. Mayberger
                             Clerk of the Court